DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021, has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide proper antecedent basis for “a groove positioned in the primer recess around the primer flash aperture.”

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burrow (2012/0111219) in view of Maljkovic et al. (2014/0060373).
 subsonic ammunition comprising: 
a polymeric casing body (column 6, lines 54-67) comprising
 a primer insert comprising a coupling region opposite a bottom surface, a primer recess in the bottom surface, and a primer flash aperture in the primer recess extending through the bottom surface, and a groove positioned in the primer recess around the flash aperture (figures 1 and 2: primer insert 32; the bottom end of element 42 is located in an annular groove of the primer insert 32; the annular groove is positioned in the primer recess around the flash aperture); 
a first end and a second end connected by a propellant chamber, wherein the first end is molded over the coupling region of the primer insert and into a primer flash aperture to form a flash hole and through the primer flash aperture into the groove (figures 1 and 2, first end 22 and second end 18; flash hole 40 defined by element 42; the bottom end of element 42 is located in an annular groove of the primer insert 32), and 
a second end opposite the first end and connected by a propellant chamber, wherein the second end comprises an aperture (figures 1 and 2, second end 18); 
a propellant disposed and confined within the propellant chamber (figures 1 and 2, propellant chamber 14; column 7, lines 38-45); 
the primer insert positioned at the body base and in communication with the propellant chamber (figures 1 and 2, primer insert 32); 
a primer disposed in the primer insert in combustible communication with the propellant (column 7, lines 46-54); and 
a projectile frictionally fitted in the mouth in combustible communication with the propellant (figure 10, projectile 56; a person of ordinary skill in the art would at once envisage friction forces at least aiding in the retention of the projectile in the mouth).
Thus, Burrow discloses the claimed invention except for a propellant insert positioned in the propellant chamber to reduce the internal volume of the propellant chamber, wherein the propellant chamber has an internal volume that is between 25 and 80% less than the open internal volume of a standard casing of equivalent caliber. However, it is noted that Burrow discloses varying the volume of the propellant chamber for a desired performance level (column 7, lines 38-45). Maljkovic teaches that it is known to provide an ammunition cartridge with a propellant insert, as claimed, in order to allow for the introduction of precisely the amount of propellant necessary at precisely the desired location to reproducibly produce the desired projectile velocity and internal pressure, e.g., to provide a subsonic ammunition round for suppressed or low-signature use (figure 3, propellant insert 5; abstract; paragraphs 55 and 56). Thus, it would have been obvious to a person of ordinary skill in the art to provide the ammunition cartridge of Burrow with a propellant insert, as taught by Maljkovic, in order to allow for the introduction of precisely the amount of propellant necessary at precisely the desired location to reproducibly produce the desired projectile velocity and internal pressure, e.g., to provide a subsonic ammunition round for suppressed or low-signature use.

In reference to claim 3, Burrow in view of Maljkovic makes obvious the claimed invention (Burrow, figures 1 and 2; “overmolded” is a product-by-process limitation met by the final structure of Burrow).
In reference to claim 4, Burrow in view of Maljkovic makes obvious the claimed invention (Maljkovic, “subsonic”; paragraph 56).
In reference to claim 5, Burrow in view of Maljkovic makes obvious the claimed invention (Maljkovic, paragraphs 72 and 74).
In reference to claim 6, Burrow in view of Maljkovic makes obvious the claimed invention (Burrow, column 12, lines 36-48).
In reference to claim 7, Burrow in view of Maljkovic makes obvious the claimed invention (Burrow: column 12, lines 49-67; column 13, line 28; paragraph bridging columns 3 and 4).
In reference to claim 8, Burrow in view of Maljkovic makes obvious the claimed invention (Burrow: pagagraph bridging columns 2 and 3).
In reference to claims 9 and 12, Burrow in view of Maljkovic makes obvious the claimed invention (Maljkovic: element 5 being cylindrical; paragraphs 54-56).
In reference to claim 14, Burrow in view of Maljkovic makes obvious the claimed invention (Burrow: figure 2, propellant chamber shown tapering at its bottom end around lead line 20).
In reference to claim 16, Burrow in view of Maljkovic makes obvious the claimed invention, except for wherein the polymeric insert is formed from polycarbonate (the 
In reference to claim 17, Burrow in view of Maljkovic makes obvious the claimed invention, as set forth above (propellant insert of Maljkovic forming a propellant chamber as claimed).
In reference to claim 18, Burrow in view of Maljkovic makes obvious the claimed invention, as set forth above in the reference to claim 7.
In reference to claim 19, Burrow in view of Maljkovic makes obvious the claimed invention, as set forth above in the reference to claim 16.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 7 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-9, 12, 14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9885551. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the patent claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the patent to include such features in order to realize the benefits and advantages associated therewith. Further, any features found in the patent claims that are not present in the instant application claims render the invention of the patent in effect a “species” of the more “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the patent claims.

Claims 1-9, 12, 14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10429156. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the patent claims are taught by the prior art as evidenced above. It would have been In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the patent claims.

Claims 1-9, 12, 14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending application 14/863644. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the copending application claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the copending application to include such features in order to realize the benefits and advantages associated therewith. Further, any features found in the copending application claims that are not present in the instant application claims render the invention of the patent in effect a “species” of the more “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.

Claims 1-9, 12, 14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending application 15/798752. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the copending application claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the copending application to include such features in order to realize the benefits and advantages associated therewith. Further, any features found in the copending application claims that are not present in the instant application claims render the invention of the patent in effect a “species” of the more “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 12, 14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending application 16/134040. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the copending application claims are taught by the prior art as evidenced above. It In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 12, 14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending application 16/134052. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the copending application claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the copending application to include such features in order to realize the benefits and advantages associated therewith. Further, any features found in the copending application claims that are not present in the instant application claims render the invention of the patent in effect a “species” of the more “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 12, 14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending application 16/134058. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the copending application claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the copending application to include such features in order to realize the benefits and advantages associated therewith. Further, any features found in the copending application claims that are not present in the instant application claims render the invention of the patent in effect a “species” of the more “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 12, 14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending application 16/134067. In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 12, 14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending application 16/134079. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the copending application claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the copending application to include such features in order to realize the benefits and advantages associated therewith. Further, any features found in the copending application claims that are not present in the instant application claims render the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 12, 14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending application 16/134084. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the copending application claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the copending application to include such features in order to realize the benefits and advantages associated therewith. Further, any features found in the copending application claims that are not present in the instant application claims render the invention of the patent in effect a “species” of the more “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 12, 14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending application 16/266311. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the copending application claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the copending application to include such features in order to realize the benefits and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 12, 14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending application 16/278514. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the copending application claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the copending application to include such features in order to realize the benefits and advantages associated therewith. Further, any features found in the copending application claims that are not present in the instant application claims render the invention of the patent in effect a “species” of the more “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.


Claims 1-9, 12, 14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending application 16/519608. Although the claims at issue are not identical, they are not patentably distinct from each other because any features found in the instant application claims that are not found in the copending application claims are taught by the prior art as evidenced above. It would have been obvious to a person of ordinary skill in the art to modify the invention of the copending application to include such features in order to realize the benefits and advantages associated therewith. Further, any features found in the copending application claims that are not present in the instant application claims render the invention of the patent in effect a “species” of the more “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, the claims of the instant application are not patentably distinct from the copending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed September 28, 2021, have been fully considered but they are not persuasive. Specifically, Applicant argues that Burrow does not qualify as prior art, since Applicant has claimed priority to Burrow. However, it is noted that no such priority has been perfected in the instant application. It is also noted that the newly filed petition (09/28/2021) would not remove Burrow as prior art if granted. Looking at the newly filed petition, it states the instant application is a continuation-in-part of U.S. Application Serial No. 14/751,973. The petition further states that U.S. Application Serial No. 14/751,973 is a continuation application of 14/011,202. However, U.S. Application Serial No. 14/751,973 is NOT actually a continuation application of 14/011,202, but rather a continuation-in-part. Further, it is noted that the “propellent insert,” claimed in the instant application, was first described in U.S. Application Serial No. 14/751,973 and was NOT disclosed in any of the earlier applications set forth in the petition. Thus, even if the petition is granted, the effective filing date of the instant application corresponds to the filing date of U.S. Application Serial No. 14/751,973, which is June 26, 2015, since this is the first application that supports a “propellant insert.” The Burrow reference has a publication date of May 10, 2012, and thus, constitutes prior art under 35 U.S.C. 102(a)(1), outside of the 1-year grace period.  Thus, Burrow remains eligible prior art regardless of whether the newly filed petition is granted or dismissed.
Regarding the argument that Maljkovich cannot be combined with Burrow because the cartridge structure of Burrow is different from that of Maljkovich, the examiner respectfully disagrees with Applicant’s position. Looking at figure 1 of Burrow and figure 2 of Maljkovic, it is clear that each cartridge includes a hollow chamber 

Further, Applicant’s argument that there is no likelihood of success is also unpersuasive. The cartridges of Burrow and Maljkovich broadly operate in the same manner, and thus, applying less powder to the chamber of Burrow via a restrictor, like that of Maljkovich, would likely provide predictable and successful results. Less powder in the chamber via a restrictor merely means less pressure imparted upon a projectile for firing, and thus, a slower moving projectile. It is clear that the above-rejection, relying upon Burrow in view of Maljkovich, is proper and renders obvious the claimed invention.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641